Citation Nr: 0218311	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for thyroid disability.

(The issue of entitlement to service connection for 
chronic headache disability will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing 
at the RO in January 2000.  In a March 2002 decision, the 
Board denied entitlement to an increased rating for gall 
bladder and irritable bowel disease and entitlement to an 
increased rating for degenerative changes of the thoracic 
spine.  The Board deferred consideration of the thyroid 
disability issue and the chronic headache disability 
issue.  The following decision of the Board is limited to 
consideration of the claim of entitlement to service 
connection for thyroid disability. 

Because previously directed development with regard to the 
issue of entitlement to service connection for chronic 
headache disability was not fully completed, the Board is 
again undertaking development of that issue pursuant to 
the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and her 
representative, the Board will prepare a separate decision 
addressing this issue.



FINDING OF FACT

The veteran does not currently suffer from chronic thyroid 
disability. 


CONCLUSION OF LAW

Thyroid disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a May 2001 letter, 
the veteran was effectively furnished notice of the types 
of evidence necessary to substantiate her claim as well as 
the types of evidence VA would assist her in obtaining.   
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
reports in June 1999 and July 2002.  As the record shows 
that the veteran has been afforded VA examinations in 
connection with her claims, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue addressed in this decision.  Under 
these circumstances, no further action is necessary to 
assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Thyroid Disability

As an initial matter, the Board is unable to find any 
inservice evidence of complaints of or treatment for a 
thyroid disability.  In fact, separation examination in 
October 1991 failed to reference any symptoms of a thyroid 
disability.  Additionally, the medical history report on 
separation examination shows that she veteran checked "no" 
for ever having had or currently having thyroid trouble.  

Post-service medical records show that the first complaint 
of thyroid trouble was in March 1993.  Radiology report in 
May 1993 demonstrated that the veteran had a normal 
thyroid gland.  No evidence of goiter on ultrasound.  A 
June 1993 clinical record indicated that examination 
showed no enlargement of the thyroid gland.  A March 1998 
radiology report noted that the veteran had hypoechoic 
areas in the left and right thyroid.  An April 1998 
thyroid scan and uptake revealed a fairly normal thyroid. 

A July 1999 addendum to the June 1999 VA examination 
report indicated that the veteran complained of having an 
enlarged thyroid since 1992.  Examination findings 
indicated that the veteran had a mildly enlarged thyroid 
gland.  

At her personal hearing before a local hearing officer in 
January 2000, the veteran testified that she was told in 
service that her thyroid was enlarged, but that no action 
was taken to further evaluate her.  

A July 2002 VA examination indicated that the veteran 
stated that thyroid studies have been negative for the 
previous three years.  Examination showed no palpable 
thyroid nodules.  The diagnosis was subjectively, thyroid 
normal for several years, no symptoms.  

Service connection is awarded for "disability resulting 
from personal injury suffered or disease contracted in 
[the] line of duty." 38 U.S.C.A. § 1110; see also 
38 C.F.R. § 3.303(a).  "Disability" means a current 
disability shown by competent medical evidence to 
presently exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  In the present case, after considering the 
totality of the pertinent evidence, the Board is compelled 
to find that the preponderance of the evidence is against 
a findings that the veteran suffers from a thyroid 
disability.  While the record does include findings of a 
mildly enlarged thyroid gland in a July 1999 addendum and 
findings from a March 1998 radiology report that noted 
hypoechoic areas of the thyroid, the most recent VA 
examination report in July 2002 indicated that the veteran 
had no symptoms of a thyroid disability.  The Board 
therefore believes that the results from the most recent 
VA examination report is entitled to considerably more 
weight, particularly in light of the facts there are no 
clinical findings of a thyroid disability since July 1999 
and that the April 1998 thyroid scan and uptake revealed a 
fairly normal thyroid. 

As such, the Board finds that there is no diagnosis of a 
thyroid disability for which service connection can be 
awarded.  Consequently, her appeal as to this matter must 
be denied.  In making these determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection for thyroid disability 
is not warranted.  To this extent, the appeals is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

